Case 2:17-cv-13866-GCS-RSW ECF No. 28, PageID.86 Filed 08/05/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOSHUA WOODRUFF,
    Plaintiff,
                                            Case No. 2:17-cv-13866-GCS-RSW
v.                                          Hon. George Caram Steeh
                                            Mag. Judge: R. Steven Whalen
ACCOUNT ADJUSTMENT
BUREAU, INC.,
     Defendant.
__________________________________________________________________

             NOTICE OF SETTLEMENT WITH DEFENDANT
               ACCOUNT ADJUSTMENT BUREAU, INC.

      Plaintiff and Defendant, Account Adjustment Bureau, Inc., have agreed to

settle this lawsuit and intend to file a Stipulation of Dismissal as to Account

Adjustment Bureau, Inc., with prejudice, no later than September 26, 2019.


                               Respectfully submitted,

                               /s/ Gary Nitzkin
                               GARY D. NITZKIN (P41155)
                               Credit Repair Lawyers of America
                               Attorney for Plaintiff
                               22142 West Nine Mile Road
                               Southfield, MI 48033
                               (248) 353-2882
                               gary@crlam.com


August 5, 2019
Case 2:17-cv-13866-GCS-RSW ECF No. 28, PageID.87 Filed 08/05/19 Page 2 of 2




                             PROOF OF SERVICE

      I, Gary D. Nitzkin hereby state that on August 5, 2019 I served a copy of the
foregoing pleading upon all counsel of record via the ECF System.



                                                   /s/ Gary Nitzkin
